LACOMBE, Circuit Judge.
Ei er since Arnold v. Chesebrough (C. C.) 35 Fed. 16, it has been well-settled practice in this district to take testimony in *991equity causes, either under the rules before an examiner, standing or special, or, -where the special circumstances therein set forth exist, under section. 8fi8, Rev, St. U. S.; and that section is not restricted to causes at issue. Its phraseology is, “Any civil cause depending in a district or circuit court.” Many of the objections interposed are premature. They relate, not to the issuing of the subpoena, but to questions which it is expected will be put to the witnesses when they appear. ’The other technical objections, save such as are withdrawn, seem to be without merit. The court is satisfied, however, that the defendants have acted in entire good faith, and with no intention to disobey the process of the court The motion to punish for contempt is therefore denied. The witnesses, however, must attend within ten days, with the books called for, except the one which the government requires them to keep, and, upon being questioned, may interpose whatever objections they may be advised, which will then be passed upon by the court. It is not intended by this decision to intimate that the books and papers brought in obedience to the subpoena are to be open to inspection of defendants’ counsel until such question is raised and passed upon by the court separately as to each.